Citation Nr: 0822808	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for asthma.  

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for the residuals of 
bilateral hernia repair.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for parakeratotic 
squamous mucosa with focal acute inflammation of the soft 
palate as secondary to gas chamber fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 3, 1974, to March 7, 1974.  Service records show he 
was credited with two months and five days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2005 and 
April 2006 by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The veteran submitted additional 
documentary evidence at his personal hearing in March 2008 
consisting entirely of either cumulative or duplicate 
reports.  These reports are not relevant to the present 
appeal.  The veteran also waived agency of original 
jurisdiction consideration of these records in an unsigned 
March 2008 statement written in his hand.  

Although the RO adjudicated the issue of entitlement to 
service connection for asthma on the merits in a June 2006 
statement of the case, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has listed the issue 
on the title page as whether new and material evidence has 
been submitted to reopen the claim for service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A June 2002 rating decision denied entitlement to service 
connection for asthma; the veteran did not perfect an appeal 
and the decision became final.

3.  Evidence added to the record since the June 2002 rating 
decision is neither cumulative or redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.

4.  Clear and unmistakable evidence demonstrates the 
veteran's asthma existed prior to service and was not 
aggravated by active service.

5.  The evidence of record demonstrates the veteran's 
arthritis of the knees is not a result of any established 
event, injury, or disease during active service.

6.  The evidence of record demonstrates the veteran's 
residuals of bilateral hernia repair are not a result of any 
established event, injury, or disease during active service.

7.  The evidence of record demonstrates the veteran's 
cervical spine disorder is not a result of any established 
event, injury, or disease during active service.

8.  The evidence of record demonstrates the veteran's low 
back disorder is not a result of any established event, 
injury, or disease during active service.

9.  The evidence of record demonstrates the veteran's 
parakeratotic squamous mucosa with focal acute inflammation 
of the soft palate is not a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received and a claim for 
entitlement to service connection for asthma is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

3.  Arthritis of the knees was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.309 (2007).

4.  Residuals of bilateral hernia repair were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

6.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

7.  Parakeratotic squamous mucosa with focal acute 
inflammation of the soft palate was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in September 2005, December 2005, and March 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The veteran was adequately notified of 
these matters by the September 2005 VCAA notice in this case.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The veteran's statements as to an incident he claims occurred 
during training is inconsistent with contemporaneous service 
treatment reports and his statements as to injuries incurred 
in service are considered to have no probative value.  While 
he contends he passed out and fell due to fumes in gas 
chamber training, treatment records in February 1974 show he 
reported no known factors as triggers for his attacks other 
than smoking fumes.  Medical statements submitted by the 
veteran purportedly from Dr. J.Y.U. dated January 4, 2002, 
and from Dr. D.W.W. dated May 3, 2006, have been altered and 
are considered to be of no probative value.  The statement 
from the veteran signed by Dr. J.Y.U. is shown to have been 
altered by comparison to a copy of the correspondence issued 
by the doctor and provided to the RO in April 2002.  The 
statement signed by Dr. D.W.W. is demonstrated to have been 
altered by obvious inconsistencies in the typeface, paragraph 
misalignment, and grammatical errors similar to those in the 
altered January 4, 2002, statement.

In the absence of credible evidence of an incident in service 
related to the present issues on appeal, the Board finds 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 2002 rating decision VA denied entitlement to 
service connection for asthma.  It was noted, in essence, 
that the credible evidence of record demonstrated asthma 
existed prior to service and was not aggravated by service.  
The veteran did not perfect an appeal and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

Based upon a comprehensive review, the Board finds the 
evidence added since the June 2002 rating decision is neither 
cumulative or redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim.  An 
August 2004 private medical statement from Dr. M.A.I. must be 
presumed as credible for the purpose of deciding whether new 
and material evidence was submitted to reopen a claim.  This 
statement was received after the last final rating decision 
and addresses the pertinent issue of etiology.  Therefore, it 
is new and material evidence and the claim must be reopened.  
As the RO addressed the issue of entitlement to service 
connection for asthma on the merits in the June 2006 
statement of the case, the Board finds the veteran is not 
prejudiced by appellate review on this basis.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Regulations provide that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestation of 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and malignant tumors, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service treatment records show that a December 
1973 enlistment examination revealed a normal clinical 
evaluation of the mouth, throat, and lungs.  In an associated 
report of medical history the veteran stated he had asthma 
which the examiner noted as asthma to age seven.  Records 
show the veteran entered active service on January 3, 1974, 
and that on January 31, 1974, he complained of asthma.  A 
January 31, 1974, consultation report noted the veteran had 
asthma all his life and that he required Tedral and Medihaler 
use even at the time he entered service.  It was noted he had 
experienced intermittent attacks since arriving at Fort Polk 
and that the previous night he had a severe attack 
necessitating a trip to the emergency room.  It was noted his 
asthma was worse with exertion and exposure to fumes.  The 
diagnosis was bronchial asthma by history.  

A February 1974 report summarized the veteran's history of 
asthma with treatment by medication at the time of entrance 
into service and periods of hospitalization on several 
occasions as a child.  It was noted he stated he was not 
certain what factors set off his asthma, but that smoking 
fumes tended to bring on attacks.  The examiner noted that 
since his arrival at Fort Polk he had intermittent attacks of 
wheezing and shortness of breath which he had been able to 
treat with medication he brought with him into service.  
Physical examination was within normal limits except for the 
lungs which revealed prolonged expiratory phase without 
rales, wheezes, or bronchi.  The diagnosis was bronchial 
asthma.  The examiner stated the veteran did not meet 
induction standards and recommended presentation to the 
medical board for separation.  It was noted that the disorder 
existed prior to service and was not service aggravated.  

Service treatment records are negative for any complaint, 
treatment, or diagnosis related to arthritis of the knees, 
bilateral hernia, a cervical spine disorder, a low back 
disorder, or parakeratotic squamous mucosa with focal acute 
inflammation.  There is no indication of any injury incurred 
during or as a result of gas chamber training.

Post-service medical records dated in July 1983 show the 
veteran reported a history of bronchial asthma since 
childhood.  In a statement apparently submitted in 1987 the 
veteran asserted that his asthma had been aggravated by gas 
fumes during training in service.  A November 1993 treatment 
report noted the veteran had a history of chronic low back 
pain secondary to a November 1992 injury when pallets fell on 
his back.  A January 2002 statement provided to the RO from 
the office of Dr. J.Y.U. noted a Fort Polk record, in 
essence, related the veteran's bronchial asthma to smoking 
fumes while working in a gas chamber.  Subsequent treatment 
records include diagnoses of disc narrowing and spurring to 
the cervical spine, parakeratotic squamous mucosa with focal 
acute inflammation, and arthritis without opinion as to 
etiology.  

In an August 2004 statement Dr. M.A.I. noted medical records 
confirmed that the veteran developed dyspnea while serving in 
the military and that it had remained a persistent problem 
for him.  It was noted that pulmonary function testing 
revealed severe asthma which was believed to have been "an 
undiagnosed condition until now" and "was highly likely to 
be [the] etiology of his shortness of breath that developed 
during his military service."  

In statements and personal hearing testimony the veteran 
asserted that he did not have asthma prior to service and 
that he sustained injuries in a fall when he passed out 
during gas chamber training in service.  He provided 
statements concerning an onset of asthma during service and 
of aggravation during service.  

Based upon the evidence of record, the Board finds the 
veteran's asthma was noted upon enlistment examination to 
have existed prior to service and that clear and unmistakable 
evidence establishes that his asthma existed prior to service 
and was not aggravated by service.  The veteran admitted a 
history of asthma on his report of medical history upon 
enlistment examination in December 1973 and was shown to have 
had symptoms since his arrival at Fort Polk which he treated 
with medication he brought with him.  The January 2002 
statement provided to the RO from the office of Dr. J.Y.U. 
and the August 2004 statement from Dr. M.A.I. are shown to 
have been based upon erroneous fact presentations and the 
provided etiology opinions are considered to be of no 
probative weight.  It is significant to note that there is no 
credible evidence demonstrating the veteran's bronchial 
asthma was related to smoking fumes while working in a gas 
chamber.  The August 2004 statement from Dr. M.A.I. is 
clearly shown to have been provided without knowledge of a 
pre-service history of asthma.  The February 1974 service 
medical report stating the veteran's asthma existed prior to 
service and was not aggravated by service is persuasive.  

The Medical statements submitted by the veteran dated 
January 4, 2002, and May 3, 2006, have been altered and are 
considered to have no probative value.  The Board also finds 
that arthritis of the knees, bilateral hernia, a cervical 
spine disorder, a low back disorder, or parakeratotic 
squamous mucosa with focal acute inflammation were not 
incurred as a result of an established event, injury, or 
disease during active service.  There is no credible evidence 
of any injuries having been incurred either as a result of 
gas chamber training or a fall during training.  The veteran 
did not have 90 days of active service and the regulations 
for presumptive service connection are not applicable.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for the residuals of 
bilateral hernia repair is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for parakeratotic squamous 
mucosa with focal acute inflammation of the soft palate as 
secondary to gas chamber fumes is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for asthma; the appeal 
is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


